Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	In claim 1, the term “KCxHy is a coefficient characterizing the complete combustion of the hydrocarbon fuel” is interpreted under the definition provided in Applicant’s remarks filed 02/03/2022 to mean a molar ratio of oxygen (O2) and the selected hydrocarbon fuel in the chemical formula for complete combustion of the fuel (e.g., for methane, complete combustion being represented by the formula CH4 + 2O2 = CO2 + 2H2O, wherein KCxHy = 2). 

Reasons for Allowance
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments, and in further view of the remarks, filed 02/03/2022 have overcome the specification and claim objections as well as the claim rejections under 35 U.S.C. 112(b) set forth in the previous action. The claims at present are allowable over the prior art for the reasons provided in the action dated 11/03/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736